DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, the last line has “flexible barrier”, where as other instances where amended to flexible membrane.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5,  10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 6076600 A to Vick , and further in view of US 20190352995 A1 to Grioux, and US 20170342253 A1 to GALIZIO.
	Regarding claim 1, Vick discloses:  A downhole apparatus comprising: 
a removable plug 18 positioned in the casing string and configured to block flow therethrough; 
a flexible membrane 52 positioned across a central flow passage of the casing 12 above the removable plug 18 (Figure 1A- 1E), the flexible membrane comprised of a stretchable first material,  the removable plug and flexible barrier defining a fluid chamber 14 therebetween (Col 5, lines 23- 36 this passage is interpreted discloses a flexible barrier ).
However Vick does not explicitly disclose a casing string; a flow barrier positioned in the casing string below the removable plug, the removable plug and flow barrier defining a buoyancy chamber therebetween; and the stretchable first material with a plurality of fragments of a second material dispersed therein.
Grioux teaches  a plug 200 being connected in a casing string 120 at the upper and lower ends thereof, the apparatus further comprising a flow barrier 130 connected in the casing string below the degradable plug, the flow barrier and degradable plug defining a buoyancy chamber therebetween [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Vick such that the outer case being connected in a casing string at the upper and lower ends thereof, the apparatus further comprising a flow barrier connected in the casing string below the degradable plug, the flow barrier and degradable plug defining a buoyancy chamber therebetween, in view of Grioux, to reduce the weight of the string for insertion and resting on the wellbore bottom [0036-0037].
GALIZIO teaches an elastomer composition including fillers such as carbon black and MgO [0040-0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used foe the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
The additives in the base rubber can be considered as the claimed “ a plurality of fragments of a second material”.
Regarding claim 2, Vick, as modified discloses the claimed invention except explicitly where the fragments comprising a plurality of generally square-shaped fragments.
GALIZIO teaches an elastomer composition including fillers such as carbon black and MgO [0040-0045]. MgO is a cubic type crystal material and is generally square (See Wikipedia for Magnesium oxide).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used foe the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The use of MgO is a rubber would meet the claimed limitation.
Regarding claim 3, Vick discloses further comprising an outer case12 connected at upper and lower ends thereof in the casing string and forming a part thereof, the flexible membrane 52 connected to the outer case 12 (See Col 2, lines 61- Col 3, lines 7, the case is connectible in a string ).
Regarding claim 4, Vick discloses, further comprising a circular connecting ring 54 connected to the outer case12 and to the flexible membrane 52 (Col 5, lines 23- 36 this passage is interpreted discloses a flexible barrier with portions of rigid materials, and thus include “embedded”)..
Regarding claim 5, Vick discloses the removable plug comprising a degradable plug.(Col 3, lines 14-25).
Regarding claim 15, Vick discloses a downhole apparatus comprising: 
an outer case 12 , the outer case having a removable plug 18 connected therein; 
 a flexible membrane 50 comprising a stretchable material positioned across a central flow passage 14 of the outer case 12 above the removable plug 18; and 
the flexible membrane separating fluid above the flexible membrane 50 from a fluid in a fluid chamber 14 defined by and between the flexible membrane 50 and the removable plug 18.
However Vick does not explicitly disclose a casing string or the outer case in the casing string, a flow barrier connected in the casing string below the removable plug, the flow barrier and casing string defining a buoyancy chamber therebetween; or with a plurality of rigid fragments dispersed in the flexible membrane.
Grioux teaches an outer case with a plug 200 being connected in a casing string 120 at the upper and lower ends thereof,  a flow barrier 130 connected in the casing string below the plug, the flow barrier, casing string and  plug defining a buoyancy chamber therebetween [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Vick wherein the outer case being connected in a casing string at the upper and lower ends thereof, the apparatus further comprising a flow barrier connected in the casing string below the plug, the flow barrier and  plug defining a buoyancy chamber therebetween, in view of Grioux, to reduce the weight of the string for insertion and resting on the wellbore bottom [0036-0037].
GALIZIO teaches an elastomer composition including fillers such as carbon black and MgO [0040-0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used foe the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
The additives in the base rubber can be considered a plurality of rigid fragments dispersed in the flexible membrane.
Regarding claim 16, Vick discloses the claimed invention except the fragments comprised of a material selected from the group consisting of phenolic, ceramic and tempered glass.
GALIZIO teaches an elastomer composition including fillers such as  aluminum silicate, magnesium silicate (Mg.sub.2SiO.sub.4, MgSiO.sub.3 etc.), magnesium calcium silicate (CaMgSiO.sub.4), calcium silicate (Ca.sub.2SiO.sub.4 etc.), aluminum silicate (Al.sub.2SiO.sub.5, Al.sub.40.3SiO.sub.4.5H.sub.2O etc.), aluminum calcium silicate (Al.sub.2O.sub.3.CaO.sub.2SiO.sub.2, etc.) [0043] (these materials are considered ceramic)
.It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used for the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
Regarding claim 17, Vick discloses the flexible membrane configured to bulge downwardly into the fluid chamber upon the application of fluid pressure thereto (Col 5, lines 23-31).
Regarding claim 18.  Vick discloses the outer case having a rupture disc 20 in a port therein, the rupture disc 20 configured to rupture at a predetermined pressure, and the port positioned to communicate fluid from the fluid chamber 14 to the degradable plug 18 after the rupture disc ruptures (Col 3, lines 14-25).
	Regarding claim 19, Vick discloses the flexible membrane 50 having a circumferential connecting ring 54, However Vick fails to disclose the connecting ring being bonded to the outer case.
	Vick teaches in another design where a flexible membrane 90 is bonded to a stiffener 98 (Col 6, lines 47-59).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the apparatus of Vick to bond the ring to the outer case, in view of Vick, so as to resist the dislocation of the barrier from a recess in which the barrier is installed (Col 6, lines 47-59).
Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick, Grioux, and  GALIZIO, and further in view of US 20140216756 A1 to Getzlaf.
	Regarding claim 6.  Vick discloses the claimed invention except explicitly the fragments being arranged in a checkerboard pattern.
Getzlaf teaches a grid pattern for a barrier [0064].(a grid is interpreted as being equivalent to “checkerboard pattern” )
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Vick to make the barrier having fragments in a gridded checkerboard pattern, in view of Getzlaf, so as to provide lines of weakness and improve rupture characteristics [0064]
This is interpreted as the rigid fragments being dispersed in a checkerboard pattern.
Regarding claim 7, Vick discloses the claimed invention except the fragments comprised of a brittle material.
Vick teaches as part of another barrier the use of ceramics. (Col 7, lines 4-11)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Vick’s flexible barrier to comprise ceramic- a brittle material, in view of Vick, as a known rigid material, and amounts to no more than combining prior art elements according to known methods to yield predictable results.
Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6076600 A to Vick In view of US 20170342253 A1 to GALIZIO.
	Regarding claim 8, Vick discloses
 A downhole apparatus comprising, 
an outer case 12 connectible at upper and lower ends in a casing string (Col 2, lines 61- Col 3, lines 7, the case is connectible in a string, and thus meets the limitation); 
a plug housing (See at least figure 1d, around 18 is a housing) connected in the outer case 12; 
a degradable plug 18 fixed in the plug housing (Figure 1D); 
a flexible barrier 50 positioned in the outer case 12 above the degradable plug 18, the flexible barrier comprising 
a connecting ring 54 connected to the outer case 12; and 
a stretchable membrane 52 comprising a plurality of rigid fragments embedded in a stretchable base material connected to the connecting ring (Col 5, lines 23- 36 this passage is interpreted discloses a flexible barrier with portions of rigid materials, and thus include “embedded”).
However Vick fails to explicitly disclose the stretchable membrane comprises a plurality of rigid fragments embedded in a stretchable base material.
GALIZIO teaches an elastomer composition including fillers such as carbon black and MgO [0040-0045].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used for the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
The additives in the base rubber are considered to meet the limitation of “the stretchable membrane comprises a plurality of rigid fragments embedded in a stretchable base material.”
Regarding claim 12, Vick discloses in the embodiment of barrier 50 the claimed invention except where the rigid fragments comprising a ceramic.
GALIZIO teaches an elastomer composition including fillers such as  aluminum silicate, magnesium silicate (Mg.sub.2SiO.sub.4, MgSiO.sub.3 etc.), magnesium calcium silicate (CaMgSiO.sub.4), calcium silicate (Ca.sub.2SiO.sub.4 etc.), aluminum silicate (Al.sub.2SiO.sub.5, Al.sub.40.3SiO.sub.4.5H.sub.2O etc.), aluminum calcium silicate (Al.sub.2O.sub.3.CaO.sub.2SiO.sub.2, etc.) [0043] (these materials are considered ceramic)
.It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used for the flexible membrane of Vick a rubber with a filler material, in view of Galizio, as a it is well known to make rubber products with various additives, and adding any of the materials mentioned by Galizio would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
Regarding claim 13, Vick discloses, the outer case having a rupture disc 20 in a port therein, the rupture disc 20 configured to rupture at a predetermined pressure, and the port positioned to communicate fluid from a fluid chamber 14 defined by the flexible barrier 50 and the degradable plug 18 to the degradable plug 18 after the rupture disc ruptures (Col 3,lines 14-25).
Regarding claim 14, Vick discloses the stretchable base material comprising an elastomeric material. (Col 5, lines 23- 36)
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vick and GALIZIO  and further in view of US 20140216756 A1 to Getzlaf.
Regarding claim 9. Vick discloses the claimed invention except explicitly the rigid fragments being dispersed in a checkerboard pattern.
Getzlaf teaches a grid pattern for a barrier [0064] (a grid is interpreted as being equivalent to “checkerboard pattern” )
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Vick to make the barrier in a gridded checkerboard pattern, in view of Getzlaf, so as to provide lines of weakness and improve rupture characteristics [0064].
	This modification is interpreted as meeting the claim limitation as the claim does not define the alternating squares of fragments with elastomer between as shown in applicant’s figure 5.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick and GALIZIO and further in view of US 20190352995 A1 to Grioux.
Regarding claim 10, Vick discloses the claimed invention except  the outer case being connected in a casing string at the upper and lower ends thereof, the apparatus further comprising a flow barrier connected in the casing string below the degradable plug, the flow barrier and degradable plug defining a buoyancy chamber therebetween.
Grioux teaches an outer case with a plug 200 being connected in a casing string 120 at the upper and lower ends thereof, the apparatus further comprising a flow barrier 130 connected in the casing string below the degradable plug, the flow barrier and degradable plug defining a buoyancy chamber therebetween [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Vick wherein the outer case being connected in a casing string at the upper and lower ends thereof, the apparatus further comprising a flow barrier connected in the casing string below the degradable plug, the flow barrier and degradable plug defining a buoyancy chamber therebetween, in view of Grioux, to reduce the weight of the string for insertion and resting on the wellbore bottom [0036-0037].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick, GALIZIO and Grioux, and further in view of US 20140216756 A1 to Getzlaf.
	Regarding claim 11. Vick discloses the claimed invention except the rigid fragments configured to pass through the flow barrier after degradation of the degradable plug.
	 Getzlaf teaches a barrier in a casing float tool with a barrier disc 30 that is configured to break into pieces  small enough to flow up or down the casing string [0040,0054, 0063-0064]
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the barrier of Vick so as to break into fragments configured to pass through the flow barrier after degradation of the degradable plug, in view of Getzlaf, so as to not impair wellbore function [0040] and so that the smaller pieces can be easily swept down the casing string. [0064]
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vick, Grioux, and GALIZIO. and further in view of US 20140216756 A1 to Getzlaf.
	Regarding claim 20.  Vick discloses the claimed invention except explicitly the fragments being arranged in a checkerboard pattern.
Getzlaf teaches a grid pattern for a barrier [0064]. (A grid is interpreted as being equivalent to “checkerboard pattern”)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Vick to make the barrier having fragments in a gridded checkerboard pattern, in view of Getzlaf, so as to provide lines of weakness and improve rupture characteristics [0064].
	This modification is interpreted as meeting the claim limitation as the claim does not define the alternating squares of fragments with elastomer between as shown in applicant’s figure 5.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) dated 7/15/2021 have been considered but and in response to the amendments to the claims a new rejection with US 20170342253 A1 to GALIZIO. Galizio teaches that it is common to add fillers and other materials in rubbers, and the claims as written are anticipated by a rubber will fillers dispersed within it. The Examiner believes that an amendments directed to the membrane of figure 5 would be allowable, with language defining how the checkerboard pattern is laid out with the fragments, as this embodiment has not been found in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674